Citation Nr: 0408350	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and Dependents' Education Assistance under 
the provisions of Chapter 35.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1964 to September 1966.  He died in May 2000.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, denying entitlement to service connection for the 
cause of the veteran's death, and entitlement to Dependents' 
Education Assistance under 38 U.S.C. Chapter 35.  

The appellant testified before the undersigned Veterans Law 
Judge of the Board at a hearing conducted at the RO (a Travel 
Board hearing) in February 2002.  A transcript of that 
hearing is contained in the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In the course of appeal, certain development was undertaken 
by the Board, including specifically obtaining pertinent 
medical records.  The authority for such Board development 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As 
explicated in a subsequent administrative Board remand in 
July 2003, this necessitated RO review of the claims folder 
and issuance of a supplemental statement of the case, 
following any appropriate development.  Following such 
development, the RO issued a supplemental statement of the 
case in July 2003.  

Also during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Unfortunately, in this case the claimant has not been 
afforded notice of how the VCAA applies to her claim on 
appeal.  Hence, the claimant must be afforded notice of the 
provisions of the VCAA specifically applicable to the issues 
remanded here, to include notice of the evidence that has 
been obtained by VA, notice of evidence that is not of record 
that is necessary to substantiate the claim, notice of 
evidence that the claimant is expected to provide, and notice 
that the claimant should provide any additional evidence she 
may have in furtherance of her claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Following such notice and appropriate development, and after 
affording the claimant an appropriate opportunity to respond 
with additional evidence or information, the case should be 
readjudicated by the RO consistent with the chronological 
notice provisions of 38 U.S.C.A. §§ 5100, 5103 (West 2002); 
38 C.F.R. § 3.159 (2003)

At a February 2002 Travel Board hearing, the appellant 
testified that her husband's esophageal cancer, which was the 
cause of his death, was first diagnosed in a VA Medical 
Center (VAMC) in Birmingham, Alabama.  He was then 
transferred to the VA medical facility in Tuskegee, Alabama.  
She added that he was first treated at Tuskegee for 
alcoholism and for a sore throat, but was also treated there 
for difficulties with his stomach.  She clarified that he was 
first seen at a private medical facility in Opelika for 
foaming at the mouth and throwing up, was transferred for 
treatment to the VA facility in Tuskegee, and was then 
transferred to a Birmingham VA hospital for tests, where his 
cancer was first diagnosed.  Thereafter, he was transferred 
to the Montgomery, Alabama VAMC, then to back to the Tuskegee 
VA facility for treatment.  The appellant testified that he 
had only received treatment at VA facilities.  She informed 
that a physician had told them that the cancer began in the 
esophagus but had spread to the lungs, and that it had spread 
too far to be operable.  

Treatment records from 1990 until the veteran's death were 
requested and received from the Birmingham VAMC, the 
Montgomery VAMC, and the VA Central Alabama Health Care 
Center (HCA) in Tuskegee, Alabama.  In August and October of 
2002 and February of 2003, the RO variously inquired to the 
appellant and to the East Alabama Medical Center, a non-VA 
medical facility in Opelika, Alabama, regarding any records 
of treatment of the veteran at that facility.  No response 
was then received by the RO from that facility.  

In March 2003 the appellant stated that she had contacted the 
facility and was informed that they had no records of 
treatment of the veteran.  This reply was consistent with a 
response from the East Alabama Medical Center in Opelika, to 
an inquiry by the RO in 1996 regarding any records of 
treatment of the veteran (as pertaining to a claim by the 
veteran at that time).  The medical facility then replied 
that it had no records of treatment of the veteran.  
Accordingly, the Board is satisfied that all efforts have 
been made to obtain available pertinent medical records, as 
indicated by statements by the claimant, responses to 
queries, and other evidence contained within the claims 
folder.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the claimant 
with a VCAA notice letter, and 
therein notify her of the evidence 
necessary to substantiate her claim 
of entitlement to service connection 
for the cause of the veteran's death, 
and entitlement to Dependents' 
Education Assistance under the 
provisions of 38 U.S.C. Chapter 35.  
This should include notice of what 
specific evidence VA will secure, and 
what specific evidence she must 
submit to substantiate her claim, 
pursuant to development requirements 
as delineated in Quartuccio.  While 
the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform her 
that VA will make efforts to obtain 
any additional as-yet-unobtained 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if she 
identifies such records and the 
custodians thereof.  VA must notify 
the claimant of evidence she 
identified that could not be obtained 
so that she may attempt to obtain the 
evidence herself.  

2.  The RO should make a specific 
determination as to whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to the April 2001 RO 
adjudication of her claim.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  The claimant should be instructed 
that VA has already requested and 
obtained medical evidence which she 
has previously reported, with the 
exception of East Alabama Medical 
Center records, due to the 
nonexistence of any such records from 
that facility.  The claimant should 
be asked to identify any additional 
medical records, VA or private, which 
may be pertinent to her claim but not 
yet been associated with the claims 
folder.  This particularly includes 
records pertaining to any medical 
association between the veteran's 
period of service and the cause of 
his death.  The claimant should also 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain any additional 
treatment records.  Thereafter, the 
RO should attempt to obtain all 
indicated records which are not 
already in the claims files.  The RO 
should inform the claimant of the 
outcome of each records request.  If 
records are not obtained from any 
private source identified by the 
claimant, the RO must notify her that 
VA was unable to secure these records 
and notify her that she is 
responsible for securing these 
records if she desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, she and her representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  Care must be 
exercised to ensure that prejudicial 
error did not result from any failure 
to provide complete and timely notice 
of the provisions of the VCAA as 
applicable to her claim.   

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



